--------------------------------------------------------------------------------

Exhibit 10.24
 
Baltic Trading Limited
Executive Officer Restricted Stock Grant Agreement
(2013 Year-End Grant)
 
THIS AGREEMENT, made as of December 19, 2013, between BALTIC TRADING
LIMITED (the “Company”) and John C. Wobensmith (the “Participant”).
 
WHEREAS, the Company has adopted and maintains the Baltic Trading Limited 2010
Equity Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, with incentives to: (a) enter into and remain in the service of the
Company, (b) acquire a proprietary interest in the success of the Company, (c)
maximize their performance and (d) enhance the long-term performance of the
Company;
 
WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and
 
WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.            Grant of Restricted Stock.  Pursuant to, and subject to, the terms
and conditions set forth herein and in the Plan, the Board of Directors hereby
grants to the Participant three hundred thousand (300,000) restricted shares
(the “Restricted Stock”) of common stock of the Company, par value $0.01 per
share (“Common Stock”).
 
2.            Grant Date.  The Grant Date of the Restricted Stock is December
19, 2013.
 
3.            Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the Board of
Directors, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.
 
4.            Vesting.
 
(a)            Subject to Section 4(b) hereof and the further provisions of this
Agreement, a number of whole shares of Restricted Stock as close as possible to
25% of the total number of shares granted hereunder shall vest on each of the
first four anniversaries of November 15, 2013 (each such date, a “Vesting
Date”).

--------------------------------------------------------------------------------

(b)            In the event of the occurrence of a Change in Control, as defined
in Section 3.8(a) of the Plan, as in effect on the date of such occurrence,
before all the shares of Restricted Stock are vested, the Restricted Stock shall
become vested in full on the date of such Change in Control.  However,
Participant agrees that such vesting shall be waived in the event that (x) such
Change in Control is also a Change of Control of Genco Shipping & Trading
Limited (“Genco”) pursuant to the Participant’s Employment Agreement with Genco
dated as of September 21, 2007 (the “Genco Employment Agreement”) and (y) such
Change in Control is not a Change in Control as described in clause (i)(B) or
(ii)(B) of the definition provided in Section 3.8(a) of the Plan; provided that
in the event that the Participant’s employment with Genco does not terminate
within three months of such Change in Control other than as a result of the
Participant’s death or disability, such vesting shall occur exactly three months
after the Change in Control notwithstanding such waiver.  For the avoidance of
doubt, in the event of the occurrence of a Change in Control and of the
circumstances in clauses (x) and (y) above, if the Participant’s employment with
Genco does not terminate within three months of such Change in Control, the
Restricted Stock shall become vested in full exactly three months after the
Change in Control, and if the Participant’s employment with Genco terminates
within three months of such Change in Control as a result of death or
disability, then the Restricted Stock shall become vested in full in connection
with such termination of employment with Genco.
 
(c)            In the event the Participant is providing Service to the Company
pursuant to the Participant's Employment Agreement with the Company dated as of
December 19, 2013 (the “Employment Agreement”) or is obligated to do so, and the
Participant’s Service (as defined below) to the Company is terminated before all
the shares of Restricted Stock are vested by the Company without cause (as
defined in the Plan) or by the Participant for Good Reason (as defined in the
Employment Agreement), then the Restricted Stock shall become vested in full on
the date of such termination.
 
(d)            In the event the Participant is not providing Service to the
Company pursuant to the Employment Agreement and is not obligated to do so
pursuant to the Employment Agreement, and the Participant’s Service with the
Company and Genco is terminated before all the shares of Restricted Stock are
vested by the Company without cause (as defined in the Plan) or by the
Participant for Good Reason (as defined in the Employment Agreement), the
Restricted Stock shall become vested in full on the date of such termination.
 
5.            Restrictions on Transferability.  Until a share of Restricted
Stock vests, the Participant shall not transfer the Participant’s rights to such
share of Restricted Stock or to any rights related thereto.  Any attempt to
transfer unvested shares of Restricted Stock or any rights related thereto,
whether by transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.
 
6.            Termination of Service.
 
(a)            In the event that the Participant’s Service with the Company and
Genco terminates before all the shares of Restricted Stock are vested for any
reason other than a termination by the Company without cause (as defined in the
Plan), by the Participant for Good reason, or due to the Participant’s death or
disability (as defined in the Plan), all unvested shares
2

--------------------------------------------------------------------------------

of Restricted Stock, together with any property received in respect of such
shares, subject to and as set forth in Section 9 hereof, shall be forfeited as
of the date such Service terminates, and the Participant promptly shall return
to the Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares.  For purposes
hereof, “Service” means a continuous time period during which the Participant is
at least one of the following:  an employee or a director of, or a consultant
to, the Company or Genco.
 
(b)            In the event that the Participant’s Service with the Company and
Genco is terminated for reason of the Participant’s death or disability (as
defined in the Plan), a portion of the shares of Restricted Stock shall become
vested immediately prior to the date such Service terminates, and all other
shares of Restricted Stock which are not and have not become vested, together
with any property received in respect of such shares, as set forth in Section 9
hereof, shall be forfeited as of the date such Service terminates, and the
Participant promptly shall return to the Company any certificates evidencing
such shares, together with any cash dividends or other property received in
respect of such shares.  The number of shares to become vested immediately prior
to the date such Service terminates shall be as follows:
 
(i)            If the termination occurs prior to November 15, 2014, 25% of the
number of shares set forth in Section 1 hereof multiplied by a fraction, the
denominator of which is 11 and the numerator of which is the number of completed
months between the date hereof and the date such Service terminates.  For the
purposes of this paragraph, a month shall be deemed completed on the 15th of
such month.
 
(ii)            If the termination occurs on or after November 15, 2014, 25% of
the number of shares set forth in Section 1 hereof multiplied by a fraction, the
denominator of which is 12 and the numerator of which is the number of completed
months between the immediately preceding November 15 and the date such Service
terminates.  For the purposes of this paragraph, a month shall be deemed
completed on the 15th of such month.
 
7.            Issuance of Shares.
 
(a)            Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent.  The Restricted Stock, if
certificated, shall bear the following legend:
 
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE BALTIC TRADING LIMITED 2010 EQUITY INCENTIVE PLAN AND A RESTRICTED
STOCK GRANT AGREEMENT BETWEEN BALTIC TRADING LIMITED AND THE HOLDER OF RECORD OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE
3

--------------------------------------------------------------------------------

IN CONTRAVENTION OF SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE
VALID OR EFFECTIVE.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST
MADE BY THE HOLDER OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF BALTIC
TRADING LIMITED.”
 
If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.
 
(b)            Reasonably promptly after any such shares of Restricted Stock
vest pursuant to Section 4 hereof, (i) in the case of certificated shares, in
exchange for the surrender to the Company of the certificates evidencing the
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such
shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) certificates evidencing
such shares of Restricted Stock and such other securities, free of the legend
provided in Section 7(a) hereof and (ii) in the case of book entry shares, the
Company shall cause to be lifted and removed any electronic coding or stop order
established pursuant to Section 7(a) hereof.
 
(c)            The Company may require as a condition of the delivery of stock
certificates or the removal of any electronic coding or stop order, pursuant to
Section 7(b) hereof, that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the
applicable shares.  The Board of Directors, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.
 
(d)            The Participant shall not be deemed for any purpose to be, or
have rights as, a shareholder of the Company by virtue of the grant of
Restricted Stock, except to the extent a stock certificate is issued therefor or
an appropriate book entry is made on the books of the transfer agent reflecting
the issuance thereof pursuant to Section 7(a) hereof, and then only from the
date such certificate is issued or such book entry is made.  Upon the issuance
of a stock certificate or the making of an appropriate book entry on the books
of the transfer agent, the Participant shall have the rights of a shareholder
with respect to the Restricted Stock, including the right to vote the shares,
subject to the restrictions on transferability and the forfeiture provisions, as
set forth in this Agreement.
 
8.            Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities
4

--------------------------------------------------------------------------------

exchange on which shares of Common Stock are traded.  The Board of Directors may
require, as a condition of the issuance of shares of Common Stock pursuant to
the terms hereof, that the recipient of such shares make such covenants,
agreements and representations, and that any certificates bear such legends and
any book entries be subject to such electronic coding, as the Board of
Directors, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.
 
9.            Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall be returned to the Company in the event such share of
Restricted Stock is forfeited, subject to Section 2.7(e) of the Plan.  Any
securities received by a Participant with respect to a share of Restricted Stock
as a result of any dividend, recapitalization, merger, consolidation,
combination, exchange of shares or otherwise will not vest until such share of
Restricted Stock vests and shall be forfeited if such share of Restricted Stock
is forfeited, subject to Section 2.7(e) of the Plan.  Unless the Board of
Directors otherwise determines, such securities shall bear the legend or be
subject to the electronic coding or stop order set forth in Section 7(a) hereof.
 
10.            Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
11.            Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.
 
12.            Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
13.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
5

--------------------------------------------------------------------------------

14.            Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.
 
15.            Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.
 
16.            Reimbursement for Excise Tax.  In the event that the Participant
incurs any Excise Tax (as defined in the Employment Agreement) on any payments
or benefits under this Agreement, the Company shall gross-up the Participant the
amount of such Excise Tax incurred in accordance with the provisions of Section
7(b) of the Employment Agreement (such provisions to apply irrespective of
whether the Employment Agreement or its Term continues in effect at the time of
such Excise Tax) and such Section 7(b) of the Employment Agreement relating to
the Gross-Up Payment (as defined in the Employment Agreement) shall be
incorporated with full effect into this Agreement, provided that any reference
to "you" and to "this Agreement" in such Section 7(b) shall be deemed to refer
to the "Participant" and this Restricted Stock Grant Agreement, respectively.
 
17.            Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board of Directors in
respect of the Plan, this Agreement and the Restricted Stock shall be final and
conclusive.
 
[Signature page follows.]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.
 

 
BALTIC TRADING LIMITED
 
By:
/s/ John C.
Wobensmith                                                                      
 
Name:
John C. Wobensmith
 
 
Title:
President, Chief Financial Officer, Secretary and Treasurer
 
 
 
/s/ John C.
Wobensmith                                                                                    
 
 
JOHN C. WOBENSMITH
 

 
 

--------------------------------------------------------------------------------